Citation Nr: 1435679	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for intestinal polyps with a post-operative ileostomy.

2.  Entitlement to service connection for intestinal polyps with a post-operative ileostomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the above Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a hearing before the undersigned in March 2013, and a transcript of the hearing is of record.

The issue of entitlement to service connection for intestinal polyps with a post-operative ileostomy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed June 1984 rating decision denied service connection for intestinal polyps with a post-operative ileostomy.

2.  The evidence received since the June 1984 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for intestinal polyps with a post-operative ileostomy.





CONCLUSIONS OF LAW

1.  The June 1984 rating decision denying service connection for intestinal polyps with a post-operative ileostomy is final.  38 U.S.C.A § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for intestinal polyps with a post-operative ileostomy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or considered to be beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for intestinal polyps with a post-operative ileostomy was last finally denied in a June 1984 rating decision.  That decision found that the evidence did not demonstrate that the Veteran's intestinal polyps manifested before 1982, and the intestinal polyps were not due to either his active service or his service-connected post-gastrectomy syndrome.  The Veteran did not appeal the decision, and the rating decision became final.

However, the Veteran has since submitted medical and lay evidence suggesting that he has intestinal polyps as a result of his in-service exposure to radiation.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate a connection between the Veteran's intestinal polyps and either his active service or his service-connected post-gastrectomy syndrome.  The newly-submitted evidence suggests such a connection, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for intestinal polyps with a post-operative ileostomy is reopened.


ORDER

The claim for service connection for intestinal polyps with a post-operative ileostomy is reopened, and the appeal is allowed to that extent only.


REMAND

Additional development is warranted before the Board may make a decision on the claim on appeal.  

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record indicates that the Veteran has intestinal polyps with a post-operative ileostomy, and the Veteran contends that the symptoms are connected to his in-service experiences, to include his in-service complaints of gastrointestinal pain and his duties involving working with radar equipment and weapons systems.  The Board notes that the Veteran is also in receipt of service connection for post-gastrectomy syndrome, which the Veteran has argued is related to his intestinal polyps with a post-operative ileostomy.  Accordingly, the Board finds that an examination should be provided to the Veteran on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on the response, attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's intestinal polyps with a post-operative ileostomy.  All indicated tests and studies must be performed.  The examiner must review the claims file and should note that review in the report, and the examination should elicit a pertinent lay history from the Veteran.  After conducting a thorough physical examination of the Veteran, the examiner should provide the following information:

a)  Describe the nature of the Veteran's intestinal polyps with a post-operative ileostomy.

b)  Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's intestinal polyps with a post-operative ileostomy had an onset in service or is otherwise related to service, to include his in-service complaints of stomach pain, or his in-service duties, including operation of radar equipment and maintenance of weapons.

c)  Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's intestinal polyps with a post-operative ileostomy were caused by his service-connected post-gastrectomy syndrome?

d)  Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's intestinal polyps with a post-operative ileostomy were aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected post-gastrectomy syndrome?  If aggravation is found, the extent thereof must be set forth.

The VA examiner should provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


